DETAILED ACTION
Claims 1-16 are presented for examination.
Claims 1 and 16 have been amended.
This office action is in response to the amendments submitted on 15-FEB-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments - 35 USC § 101
On pgs. 9-12 of the Applicant’s Argument/Remarks dated 02/15/2022 (hereinafter ‘Remarks’), Applicant argues the claims are patent eligible under 35 U.S.C. 101. On pg. 9 of the Remarks, Applicant argues the claims are most like “a claim to a method for rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer data structures (e.g., the pixels of a digital image and a two-dimensional array known as a mask) and the output of a modified computer data structure (a halftoned digital image), Research Corp. Techs., 627 F.3d at 868, 97 USPQ2d at 1280” and the claims do not recite a mental processes because they cannot be practically performed in the mind. Examiner respectfully disagrees and find the claims closer to  "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Applicant further makes the statement “There is no way for the human mind to produce a subsoil model, divide it into grids by itself and then perform a specific manipulation of that grid in a data structure.” Examiner respectfully disagrees and references [0073] and Fig. 4 of the specification where the model is described as a two-dimensional representation. The drawing of Figure 4 could be divided into a grid using a pen and paper MPEP § 2106.04(a)(2)(III) “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).” Applicant characterization of a “specific manipulation” is unclear by what type of manipulation is being performed.
On pg. 10 of the Remarks, Applicant argues the claims are not directed towards a mathematical relationship. Examiner respectfully disagrees and maintains performing a calibration to reduce mismatch is a mathematical calculation. MPEP § 2106.04(a)(2)(I)(C) “Examples of mathematical calculations recited in a claim include: calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982)”. The reducing of the mismatch between a value of the estimated and the value of the determined is calculating the difference.
Beginning on pg. 10 continuing onto pg. 11 of the Remarks, Applicant cites several paragraphs of the specification. On the bottom of pg. 11 onto pg. 12, Applicant argues the calibration represents an improvement and is therefore a practical application. Examiner respectfully disagrees citing 2106.05(a)(II) “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” Examiner interprets the calibration as an abstract idea and any improvement to the calibration would be only an improvement in the abstract idea itself, not an improvement in the technology and is therefore not a practical application under Step 2A Prong Two.
Applicant's arguments have been fully considered but they are not persuasive. Rejection under 35 U.S.C. 101 is maintained.

Response to Arguments - 35 USC § 103
On pgs. 12-17 of the Remarks, Applicant argues Menezes et al., "From Logs Scale to Reservoir Scale: Upscaling of the Petroelastic Model" SPE 100233 [2006] (“Menezes”) in view of Falcone et al., "Petroelastic Modelling as Key Element of 4D History Matching: A Field Example" [2004] (“Falcone”) do not teach the limitations of Claims 1-16. Arguments appear to be directed towards representative claim 1.
Claims 1 and 16 have been amended to contain the limitation “the calibration body does not comprise all the cell of the grid”.
On pg. 13, Applicant argues Menezes does not teach the following limitation of claim 1 “calibrating at least one adjustable constant parameter in a physical equation expressing a relationship between the at least one rock-physics parameter and at least one petro-elastic parameter in the calibration body, so as to reduce a mismatch between a value of the at least one petro-elastic parameter estimated using the physical equation and a value of the at least one petro-elastic parameter determined from inverted seismic data, the calibrated physical equation providing a calibrated rock-physics model of the subsoil in the calibration body” and argues the when the PEM is made consistent with the pem, the model will not obtain values of the petro-elastic parameter consistent with those obtained by inversion of the seismic data in order to reduce a mismatch. Examiner respectfully disagrees and maintains the citation on pg. 32 of the Non-Final, specifically Pg. 4 left col ¶3 Menezes “...This matching loop is achieved by comparing computed velocities (or impedances) from the PEM against those obtained through the Backus averaging method (call it the ‘observed’ velocities). The optimiser effectively searches for the ‘optimum’ parameters to minimise the mismatch between the observed data and those being computed by the PEM. This mismatch is estimated/monitored through an appropriate cost-function...”. Menezes explicitly recites “to minimise the mismatch between the observed data and those being computed by the PEM”. Further, the citation for dependent claim 9, which further narrows claim 1 on pgs. 39-40 of the Non-Final, Pg. 5 left col ¶4 Menezes “...The aim of the history matching process using 4D seismic is to match the simulated impedances (i.e. velocities and density) from the fluid flow simulator (through a PEM), with those observed from seismic inversion...’’ recites matching using seismic inversion.
Regarding Applicant’s argument Menezes is performed based on all cells, the newly presented limitation has necessitated a new rejection to remedy the deficiency of Menezes selecting a subset for calibration.
On pg. 15 of the Remarks, Applicant further discusses the PEM compared to the pem. The details of petro-elastic parameter are not found in claim 1, the claim merely recites petro-elastic parameter and it is unclear to the Examiner which portion of the limitation is being discussed. Further discussion continues onto pg. 16 of the Remarks. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
On pg. 16 of the Remarks, Applicant argues Falcone does not teach the following limitation of claim 1 “selecting at least one group of cells forming a calibration body in the grid, the calibration body corresponding to a region of the subsoil having substantially homogenous rock-physics parameter values across said region the calibration body does not comprise all the cell of the grid”. First, as discussed above, the newly amended portion has necessitated a new rejection. Regarding the existing portion, Applicant has outlined several steps which the Applicant has interpreted as being essential to Falcone. Examiner respectfully disagrees Falcone does not teach the unamended portion of the claim. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Menezes et al., “From Logs Scale to Reservoir Scale: Upscaling of the Petroelastic Model” SPE 100233 [2006] (hereinafter ‘Menezes’) in view of
Falcone et al., “Petroelastic Modelling as Key Element of 4D History Matching: A Field Example” [2004] (hereinafter ‘Falcone’) in view of
Kang et al., “A Hierarchical Model Calibration Approach with Multiscale Spectral-Domain Parameterization: Application to a Structurally Complex Fractured Reservoir” SPE-169061-MS [2014] (hereinafter ‘Kang’).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, specifically the limitations:
selecting at least one group of cells forming a calibration body in the grid, the calibration body corresponding to a region of the subsoil having substantially homogenous rock-physics parameter values across said region; 
The above limitation is determined to be a Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (MPEP § 2106.04(a)). The calibration body is selected on a grid, which can be completed in the mind.
the calibration body does not comprise all the cells of the grid, calibrating at least one adjustable constant parameter in a physical equation expressing a relationship between the at least one rock-physics parameter and at least one petro-elastic parameter in the calibration body, so as to reduce a mismatch between a value of the at least one petro-elastic parameter estimated using the physical equation and a value of the at least one petro-elastic parameter determined from inverted seismic data, 
The above limitation is determined to be a Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (MPEP § 2106.04(a)). Calibration involving an equation to reduce between values and determine parameters is a mathematical relationship.

Step 2A – Prong 2: Integrated into a Practical Application?
No.
The claim recites the additional element of Insignificant Extra-Solution Activity, specifically:
receiving a geological model of the subsoil, the geological model comprising a grid made of cells, each cell being associated with at least one rock-physics parameter, 
MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity. In the instant claims, merely obtaining input for an equation which may be obtained from a database of known measurements and samples.

the calibrated physical equation providing a calibrated rock-physics model of the subsoil in the calibration body.
MPEP 2106.05(g) Insignificant Extra-Solution Activity has found post-solution activity to be insignificant extra-solution activity. The limitation outputs the resulting model.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
through the processor
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, the additional limitations are mere Extra-Solution Activity which does not impose any meaningful limits on practicing the abstract idea.
The claim is ineligible.

Claim 2 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, specifically the limitations:
comparing values of the at least one rock-physics parameter from cells of the calibration body and determining a standard deviation of said values; and 
The above limitation is determined to be a Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (MPEP § 2106.04(a)). Calibration involving an equation for comparing and determining a standard deviation is a mathematical calculation.

Step 2A – Prong 2: Integrated into a Practical Application?
No.
The claim recites the additional element of Insignificant Extra-Solution Activity, specifically:
updating the calibration body if the standard deviation exceeds a predetermined threshold.
MPEP 2106.05(g) Insignificant Extra-Solution Activity has found post-solution activity to be insignificant extra-solution activity. The limitation outputs the resulting model.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, the additional limitations are mere Extra-Solution Activity which does not impose any meaningful limits on practicing the abstract idea.
The claim is ineligible.

Claim 3 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, specifically the limitations:
selecting cells belonging to a same homogenous facies of the subsoil.
The above limitation is determined to be a Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (MPEP § 2106.04(a)). The calibration body is selected on a grid, which can be completed in the mind.

Step 2A – Prong 2: Integrated into a Practical Application?
No. Claim 3 does not recite additional limitations to integrate the claim into a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 4 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, specifically the limitations:
selecting cells corresponding to a region of the subsoil that is subject to a single physical phenomenon responsible for a variation of the at least one rock-physics parameter as a function of time.
The above limitation is determined to be a Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (MPEP § 2106.04(a)). Selecting cells as a function of time is a mathematical calculation.

Step 2A – Prong 2: Integrated into a Practical Application?
No. Claim 4 does not recite additional limitations to integrate the claim into a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 5 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, specifically the limitations:
selecting cells comprising at least one cell adjacent to a well providing production data.
The above limitation is determined to be a Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (MPEP § 2106.04(a)). The calibration body is selected on a grid, which can be completed in the mind.

Step 2A – Prong 2: Integrated into a Practical Application?
No. Claim 5 does not recite additional limitations to integrate the claim into a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 6 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, specifically the limitations:
removing from the calibration body a cell at which a value of the at least one rock-physics parameter differs from a mean value by more than a predetermined amount.
The above limitation is determined to be a Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (MPEP § 2106.04(a)). Removing cells as a function of the mean value is a mathematical calculation.

Step 2A – Prong 2: Integrated into a Practical Application?
No. Claim 6 does not recite additional limitations to integrate the claim into a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 7 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, specifically the limitations:
modifying the value of the at least one rock-physics parameter within a predetermined uncertainty range in accordance with available data.
The above limitation is determined to be a Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (MPEP § 2106.04(a)). Modifying values within an uncertainty range is a mathematical calculation.

Step 2A – Prong 2: Integrated into a Practical Application?
No. Claim 7 does not recite additional limitations to integrate the claim into a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 8 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, specifically the limitations:
wherein comparing values of the at least one rock-physics parameter from cells of the calibration body and 
The above limitation is determined to be a Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (MPEP § 2106.04(a)). Comparing values is a mathematical function.
determining a standard deviation of said values is implemented in time at dates of four-dimensional data for base and monitor values of the at least one rock-physics parameter to estimate spatial coherence of said values in the calibration body at different times, wherein the at least one rock-physics parameter is a static rock-physics parameter.
The above limitation is determined to be a Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (MPEP § 2106.04(a)). Determining a standard deviation using values of the rock-physics parameters is a mathematical function.

Step 2A – Prong 2: Integrated into a Practical Application?
No. Claim 8 does not recite additional limitations to integrate the claim into a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 9 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, specifically the limitations:
calibrating at least one adjustable constant parameter is implemented on four dimensional data.
The above limitation is determined to be a Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (MPEP § 2106.04(a)). Calibrating the adjustable parameter is a mathematical calculation using four dimensional data.

Step 2A – Prong 2: Integrated into a Practical Application?
No. Claim 9 does not recite additional limitations to integrate the claim into a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 10 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, specifically the limitations:
calibrating at least one adjustable constant parameter is implemented on three dimensional data.
The above limitation is determined to be a Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (MPEP § 2106.04(a)). Calibrating the adjustable parameter is a mathematical calculation using three dimensional data.

Step 2A – Prong 2: Integrated into a Practical Application?
No. Claim 10 does not recite additional limitations to integrate the claim into a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 11 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, specifically the limitations:
using the rock-physics model to predict a future evolution of the subsoil.
The phrase “to predict” can be interpreted as intended use. For purposes of compact prosecution, if “to predict a future evolution of the subsoil” is provided full weight, the future evolution is further iterating the mathematical equation by one time step. Therefore, the above limitation is determined to be a Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (MPEP § 2106.04(a)).
[0026], Specification, “The invention provides a reliable method for calibrating physical equations representing the rock-physics model in the subsoil, so that it can be used to predict the future evolution of the subsoil over time.”

Step 2A – Prong 2: Integrated into a Practical Application?
No. Claim 11 does not recite additional limitations to integrate the claim into a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 12 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, specifically the limitations:
using the rock-physics model to modify the geological model of the subsoil when the at least one rock-physics parameter obtained via three-dimensional seismic inversion substantially differs from an evolution of the at least one petro-elastic parameter estimated using the rock-physics model.
The above limitation is determined to be a Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (MPEP § 2106.04(a)). Modifying values based on the result of the seismic inversion is a mathematical calculation.

Step 2A – Prong 2: Integrated into a Practical Application?
No. Claim 12 does not recite additional limitations to integrate the claim into a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 13 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, specifically the limitations:
using the rock-physics model to modify the geological model of the subsoil when an evolution over time of the at least one rock-physics parameter obtained via seismic inversion substantially differs from an evolution of the at least one petro-elastic parameter estimated using the rock-physics model.
The above limitation is determined to be a Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (MPEP § 2106.04(a)). Modifying values based on the difference of evolutions is a mathematical calculation.

Step 2A – Prong 2: Integrated into a Practical Application?
No. Claim 13 does not recite additional limitations to integrate the claim into a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 14 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, specifically the limitations:
wherein the at least one rock-physics parameter is selected from among static parameters and dynamic parameters.
The above limitation is determined to be a Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (MPEP § 2106.04(a)). Selecting between two different parameters can be completed in the mind.

Step 2A – Prong 2: Integrated into a Practical Application?
No. Claim 14 does not recite additional limitations to integrate the claim into a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 15 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, specifically the limitations:
wherein the at least one rock-physics parameter is chosen from among: a seismic wave propagation speed in cells of the calibration body, a static rock-physics parameter chosen from among: clay volume in cells of the calibration body, a porosity of the medium in cells of the calibration body, a water saturation of the medium in cells of the calibration body, a gas saturation of the medium in cells of the calibration body, an initial pressure in the medium in cells of the calibration body, a temperature in cells of the calibration body, a variation in temperature in cells of the calibration body, and a dynamic rock-physics parameter chosen from among: a change in pressure of the medium in cells of the calibration body, a variation in water saturation of the medium in cells of the calibration body, a variation in gas saturation of the medium in cells of the calibration body, a variation of the porosity of the medium in cells of the calibration body, a temperature in cells of the calibration body, a variation in temperature in cells of the calibration body. 
The above limitation is determined to be a Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (MPEP § 2106.04(a)). Selecting between multiple different parameters can be completed in the mind.

Step 2A – Prong 2: Integrated into a Practical Application?
No. Claim 15 does not recite additional limitations to integrate the claim into a practical application.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 16 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, specifically the limitations:
selecting at least one group of cells forming a calibration body in the grid, the calibration body corresponding to a region of the subsoil having substantially homogenous rock-physics parameter values across said region; 
The above limitation is determined to be a Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (MPEP § 2106.04(a)). The calibration body is selected on a grid, which can be completed in the mind.
the calibration body does not comprise all the cells of the grid; and calibrating at least one adjustable constant parameter in a physical equation expressing a relationship between the at least one rock-physics parameter and at least one petro-elastic parameter in the calibration body, so as to reduce a mismatch between a value of the at least one petro-elastic parameter estimated using the physical equation and a value of the at least one petro-elastic parameter determined from inverted seismic data, 
The above limitation is determined to be a Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (MPEP § 2106.04(a)). Calibration involving an equation to reduce between values and determine parameters is a mathematical relationship.

Step 2A – Prong 2: Integrated into a Practical Application?
No.
The claim recites the additional element of Insignificant Extra-Solution Activity, specifically:
obtaining a geological model of the subsoil, the geological model comprising a grid made of cells, each cell being associated with at least one rock-physics parameter, 
MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity. In the instant claims, merely obtaining input for an equation which may be obtained from a database of known measurements and samples.

the calibrated physical equation providing a calibrated rock-physics model of the subsoil in the calibration body 
MPEP 2106.05(g) Insignificant Extra-Solution Activity has found post-solution activity to be insignificant extra-solution activity. The limitation outputs the resulting model.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

A non-transitory computer readable storage medium, having stored thereon a computer program comprising program instructions, the computer program being loadable into a data-processing unit and adapted to cause the data-processing unit to carry out a method for estimating a calibrated rock-physics model of a subsoil comprising: 
when the computer program is run by the data-processing device.
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, the additional limitations are mere Extra-Solution Activity which does not impose any meaningful limits on practicing the abstract idea.
The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Menezes et al., “From Logs Scale to Reservoir Scale: Upscaling of the Petroelastic Model” SPE 100233 [2006] (hereinafter ‘Menezes’) in view of
Falcone et al., “Petroelastic Modelling as Key Element of 4D History Matching: A Field Example” [2004] (hereinafter ‘Falcone’) in view of
Kang et al., “A Hierarchical Model Calibration Approach with Multiscale Spectral-Domain Parameterization: Application to a Structurally Complex Fractured Reservoir” SPE-169061-MS [2014] (hereinafter ‘Kang’).

Regarding Claim 1: A method for providing a calibrated rock-physics model of a subsoil using a processor for determining the rock physics of each cell of the subsoil, the method comprising: (Pg. 14 left col ¶2 Menezes teaches to compute the model, i.e. using a processor “…Compute the velocities and density for each grid cell in the geological model…”)
Menezes teaches receiving a geological model of the subsoil, the geological model comprising a grid made of cells, (Examiner note, the term subsoil is used in context of ¶[0004] “The layer structure of the subsoil can be obtained by collecting samples and performing logging acquisition at wells or bore holes drilled in the subsoil. Away from the wells or bore holes, information on the layer structure can be obtained indirectly by analyzing seismic data. Seismic data can be obtained by recording seismic waves emitted from the surface and reflected at interfaces in the subsoil” where the subsoil is layers of a reservoir for wells or boreholes. The oxford dictionary definition of subsoil is “soil lying immediately under the surface soil” which is not possible as well logging of wells and boreholes is of the reservoir, not a layer at the surface.
Pg. 10 left col ¶4 Menezes teaches a geological model for creating a grid around a well “…The aim of this section of work was to simulate the effect of upscaling properties laterally from a fine scale geological model to that of a coarse fluid flow simulator model, i.e. taking a matrix of nxn fine scale cells and upscaling into one large cell. This thus provides a means of investigating purely the effect of heterogeneity/anisotropy, since no Backus effects are introduced (standard arithmetic averaging can be used for upscaling velocity in XY). The idea being to create petrophysical heterogeneity in a ‘virtual’ mini-grid around the well, then upscaling the properties to examine the effect on the petro-elastic model…”)
Menezes teaches each cell being associated with at least one rock-physics parameter, (Continuing Pg. 10 left col ¶4 Menezes teaches grid cells associated with properties of the core data and well log data “…This is important since the properties in the flow simulator grid cells (each 100m x 100m in X & Y) are upscaled from the core data and well log data and correlations, and again the suitability of a fine scale calibrated pem needs to be addressed…”)

    PNG
    media_image1.png
    390
    629
    media_image1.png
    Greyscale
Menezes teaches calibrating at least one adjustable constant parameter in a physical equation expressing a relationship between the at least one rock-physics parameter and at least one petro-elastic parameter in the calibration body, (Pg. 4 left col ¶1 and Fig. 2 Menezes teaches the PEM (petro-elastic model) has a adjustable constant parameter, α, determining the relationship between petrophysical properties from a log and  acoustic properties “…In this parameterisation loop (see Fig 2), the upscaled log data are a constant input; the upscaled elastic properties from logs (obtained by pem computations at log scale) are the ‘observations’; and the matching parameter (α) some correlation coefficient’s…”)
Menezes teaches so as to reduce a mismatch between a value of the at least one petro-elastic parameter estimated using the physical equation and a value of the at least one petro-elastic parameter determined from inverted seismic data, (Pg. 4 left col ¶3 Menezes teaches to minimize the mismatch between the computed velocities, i.e. estimated, and the overserved velocities, inverted seismic data “…This matching loop is achieved by comparing computed velocities (or impedances) from the PEM against those obtained through the Backus averaging method (call it the ‘observed’ velocities). The optimiser effectively searches for the ‘optimum’ parameters to minimise the mismatch between the observed data and those being computed by the PEM. This mismatch is estimated/monitored through an appropriate cost-function…”)
Menezes teaches the calibrated physical equation providing through the processor a calibrated rock-physics model of the subsoil in the calibration body. (Pg. 1 right col ¶2 Menezes teaches using the rock physics module for prediction and production “…Coupling such a rock physics module, or petro-elastic model (PEM) with fluid flow modelling, the simulated elastic parameters (impedances) can be predicted before and during production. This can then enable the changes in rock and fluid properties to be compared with the changes inferred from the seismic surveys, thus providing additional information for computer-aided history matching…”)

Menezes does not appear to explicitly disclose
selecting at least one group of cells forming a calibration body in the grid, the calibration body corresponding to a region of the subsoil having substantially homogenous rock-physics parameter values across said region; 

However, Falcone teaches selecting at least one group of cells forming a calibration body in the grid, (Pg. 3 right col ¶4 Falcone teaches choosing grid cells which can be simplified to a single characterization “…Choose a model for the typical reservoir grid cell of the field. For instance, can the cells of the reservoir simulation grid be simplified as sand-predominant or shale-predominant …”)
Falcone teaches the calibration body corresponding to a region of the subsoil having substantially homogenous rock-physics parameter values across said region (Pg. 3 right col ¶5 Falcone teaches having a reference measurement of a porous media made of a constant term, i.e. homogenous rock-physics parameters when calibrating the PEM “…The process of setting up the signature involves calibrating the PEM on some reference measurements such as acoustic logs and lab experiments on cores. The empirical correlations that characterize the mechanical properties of porous media are usually made of a constant term, which satisfy the reference measurements, and a perturbation term, which reflects the different behaviour at conditions other than the reference conditions and can be described by the Taylor’s development…”)
Menezes and Falcone are analogous art because they are from the same field of endeavor, developing geologic models for reservoirs.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calibrating at least one adjustable constant parameter in a physical equation expressing a relationship between the at least one rock-physics parameter and at least one petro-elastic parameter in the calibration body as disclosed by Menezes by selecting at least one group of cells forming a calibration body in the grid, the calibration body corresponding to a region of the subsoil having substantially homogenous rock-physics parameter values across said region as disclosed by Falcone.
One of ordinary skill in the art would have been motivated to make this modification in order to be able to calibrate the model to different reservoirs based on the mechanical properties as discussed by Falcone on pg. 3 right col ¶4 “…The advantage of this characterisation is the workflow of petroelastic modelling becomes more logical and can be easily tailored to different reservoirs…”

Menezes and Falcone does not appear to explicitly disclose
the calibration body does not comprise all the cells of the grid,

Kang teaches the calibration body does not comprise all the cells of the grid (Pg. 8 ¶1 Kang teaches local partitions, i.e. does not comprise all, of the simulation grid used for the model calibration “…When mapped onto the simulation grid, the second eigenvector depicts spatial features that indicate similar and dissimilar regions of the grid, where again the meaning of similarity is defined by the graph weight in Eq. 3. Because the eigenvector represents a continuous function, a simple clustering algorithm is used to discretize the vector into the partitions used for model calibration…”)
Menezes, Falcone, and Kang are analogous art because they are from the same field of endeavor, developing geologic models for reservoirs.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calibrating at least one adjustable constant parameter in a physical equation expressing a relationship between the at least one rock-physics parameter and at least one petro-elastic parameter in the calibration body as disclosed by Menezes and Falcone by the calibration body does not comprise all the cells of the grid as disclosed by Kang.
One of ordinary skill in the art would have been motivated to make this modification in order to be able improve the convergence efficiency  and to have a balance in the model resolution as discussed by Kang on pg. 20 ¶4 “…Model reduction for the local calibration is performed using the GCT parameterization, which characterizes the heterogeneity field in the spectral domain as a linear combination of the low frequency GCT basis vectors. The parameterization has several benefits including: Reduction of the number of estimable parameters for improved solution convergence efficiency and improved non-uniqueness, reduction of local minima trapping due to a coarser scale representation of fracture features, and achievement of balance between data and model resolution when applied in an iterative multiscale approach…”

Regarding Claim 2: Menezes, Falcone, and Kang teach The method of claim 1, further comprising, prior to calibrating the at least one adjustable constant parameter and after selecting at least one group of cells forming a calibration body: 
Menezes teaches comparing values of the at least one rock-physics parameter from cells of the calibration body and determining a standard deviation of said values; and (Pg. 10 right col ¶3 Menezes teaches investing for a standard deviation of 0.1 in the petrophysical properties, i.e. rock-physics parameters “…The upscaled petrophysical properties are then used to randomly populate the sub-cells using Gaussian distribution (the downscaling here has no relevant constraints). The upscaled petrophysical properties are effectively the mean CELL values. Firstly, a static reservoir condition was assumed (pre-production), where Sw and pressure are kept constant while and Vclay are varied. This was only investigated for a standard deviation (σ) of 0.1 during the distribution…”)
Menezes teaches updating the calibration body if the standard deviation exceeds a predetermined threshold. (Continuing Pg. 10 right col ¶3 Menezes teaches varying the standard deviation threshold for degrees of heterogeneity “…Though random distribution of Sw and pressure is in no way an accurate representation of the effect of production, it does allows us to explore the effects of scaling Sw and pressure as well. This scenario was explored more carefully, varying the (σ) from 0.1 to 0.3 to 0.8, thereby increasing the degree of heterogeneity/anisotropy…”)

Regarding Claim 3: Menezes, Falcone, and Kang teach The method according to claim 1, wherein selecting the at least one group of cells forming the calibration body is performed by: 
Menezes teaches selecting cells belonging to a same homogenous facies of the subsoil. (Pg. 3 left col ¶3 Menezes teaches the cells have facie of each well, i.e. subsoil “…The model contains about 200,000 active cells, each 100 x 100 m in the X & Y direction, with cell thickness varying between 4 and 10 m. A commercial geomodelling tool was used to extract the model data (Porosity, net-to-gross, Sw and various geological categorises such as Facies, Rock-types, Flow units etc) along each well…” Further on pg. 13 right col ¶13 Menezes teaches the model assume the rock is homogenous “…The Gassmann laws that have been applied to the petro-elastic model assume that the rock is homogenous and isotropic. Therefore if the medium is in fact homogeneous, as observed with the well logs during the vertical scaling study, the model correlations and assumptions are consistent at both scales…”)

Regarding Claim 4: Menezes, Falcone, and Kang teach The method according to claim 1, wherein selecting the at least one group of cells forming the calibration body is performed by: 
Falcone teaches selecting cells corresponding to a region of the subsoil that is subject to a single physical phenomenon responsible for a variation of the at least one rock-physics parameter as a function of time. (Pg. 6 right col ¶2 Falcone teaches time lapse effects, i.e. function of time for determining variations in Ip, Is, Vp, Vs, density (rho) and Poisson’s ration (σ), i.e. at least one rock-physics parameter for each active cell “…In order to identify the acoustic properties with the largest variations between base and monitor survey, we plotted the histograms showing the distribution of the relative variations of Ip, Is, Vp, Vs, density (rho) and Poisson’s ration (σ) calculated by the PEM in each active cell of the simulator grid. We then defined a parameter 4D_effect to evaluate the time lapse effect across the entire field…”)

Regarding Claim 5: Menezes, Falcone, and Kang teach The method according to claim 1, wherein selecting the at least one group of cells forming the calibration body is performed by: 
Falcone teaches selecting cells comprising at least one cell adjacent to a well providing production data. (Abstract Falcone teaches using production data “…This paper describes the preliminary work carried out as part of an ongoing project on 4D reservoir monitoring. The ultimate aim of the project is to history match a field flow model using both production and 4D seismic data…”)

Regarding Claim 6: Menezes, Falcone, and Kang teach The method according to claim 1, wherein updating the calibration body is performed by:
Menezes teaches removing from the calibration body a cell at which a value of the at least one rock-physics parameter differs from a mean value by more than a predetermined amount. (Pg. 13 right col ¶2 Menezes teaches the grid has a maximum deviation of the impedance, i.e. one rock-physics parameter and the effect must be accounted for “…This is clearly demonstrated when a significant amount of heterogeneity is introduced into the lateral grid-blocks, where a deviation of as much as 30% is observed between the two possible velocity (hence impedance) upscaling routes. This is further realised during the analytical analysis work, where it is shown that a maximum possible deviation of up to about 35% can be expected in an extreme case. This will apply to any heterogeneity existing in the vertical as well. This effect therefore also needs to be accounted for in an UPSCALEDPEM…”)

Regarding Claim 7: Menezes, Falcone, and Kang teach The method according to claim 1, wherein updating the calibration body is performed by: 
Menezes teaches modifying the value of the at least one rock-physics parameter within a predetermined uncertainty range in accordance with available data. (Pg. 5 right col ¶4 Menezes teaches the seismic resolution, i.e. one rock-physics parameter in the range of 50 to 100 Hz “…For the calculation of the guide range possibly expected for our field case, the following calculations were applied: Seismic resolution = 50 to 100 Hz Average velocity (for seismic) = 2500 m/s…”)

Regarding Claim 8: Menezes, Falcone, and Kang teach The method according claim 1, wherein comparing 
Menezes teaches values of the at least one rock-physics parameter from cells of the calibration body and (Pg. 5 right col ¶4 Menezes teaches calibration of a scal in XY and Z, i.e. grid applying the fluid flow, i.e. rock-physics parameters “…While we would like to apply the PEM at the fluid flow simulator scale, it has usually been designed, validated and calibrated at a finer scale (in XY and Z), i.e. at logs scale…”)
Menezes teaches determining a standard deviation of said values is implemented in time at dates of four-dimensional data for base and (Pg. 4 right col ¶1 Menezes teaches the standard deviation for the seismic/sonic inverted data, i.e. four-dimensional data “…The standard deviation (σ) is usually provided by the observed impedances, either from the sonic log measurements, or the seismic inverted (as in the history matching loop)…”)
Menezes teaches monitor values of the at least one rock-physics parameter to estimate spatial coherence of said values in the calibration body at different times, (Pg. 4 left col ¶3 Menezes teaches monitor for mismatch, i.e. spatial coherence “…This mismatch is estimated/monitored through an appropriate costfunction. We used a global optimization algorithm, which is an in-house optimisation tool (using JAVA programming) already developped…”)
Menezes teaches wherein the at least one rock-physics parameter is a static rock-physics parameter. (Pg. 1 Right col ¶2 Menezes teaches converting fluid properties of the PEM, i.e. one rock-physics parameter and static rock properties, i.e. static rock-physics parameter “…This study was motivated by the use of 4D seismic data, in particular in History-Matching. One possible approach, consists of applying the matching loop at the elastic domain level] and at the reservoir scale, making use of a petro-elastic model to convert fluid properties and static rock properties into simulated elastic properties…”)

Regarding Claim 9: Menezes, Falcone, and Kang teach The method according to claim 1, wherein 
Menezes teaches calibrating at least one adjustable constant parameter is implemented on four dimensional data. (Pg. 5 left col ¶4 Menezes teaches matching the velocities and density, i.e. at least on adjustable constant parameter using four dimensional seismic data “…The aim of the history matching process using 4D seismic is to match the simulated impedances (i.e. velocities and density) from the fluid flow simulator (through a PEM), with those observed from seismic inversion…”)

Regarding Claim 10: Menezes, Falcone, and Kang teach The method according to claim 1, wherein 
Menezes teaches calibrating at least one adjustable constant parameter is implemented on three dimensional data. (The abstract of Menezes teaches using three dimensional seismic data for the PEM model for fluid and rock properties “Any quantitative workflow, designed to constrain reservoir models to 3D/4D seismic data, must rely on petro-elastic modelling (or PEM), which relates fluid and rock properties to elastic ones…”)

Regarding Claim 11: Menezes, Falcone, and Kang teach The method according to claim 1, further comprising: 
Menezes teaches using the rock-physics model to predict a future evolution of the subsoil. (Pg. 1 right col ¶2 Menezes teaches using the model to predict the parameters of the rock physics, i.e. evolution of the subsoil “…Coupling such a rock physics module, or petro-elastic model (PEM) with fluid flow modelling, the simulated elastic parameters (impedances) can be predicted before and during production…”)

Regarding Claim 12: Menezes, Falcone, and Kang teach The method according to claim 1, further comprising: 
Menezes teaches using the rock-physics model to modify the geological model of the subsoil when the at least one rock-physics parameter obtained via three-dimensional seismic inversion substantially differs from an evolution of the at least one petro-elastic parameter estimated using the rock-physics model. (Pg. 1 right col ¶3 Menezes teaches to minimize the mismatch, i.e. modify when seisimic differs in the PEM “… applying a different approach in terms of the objective function used to minimising the mismatch between ‘observed’ seismic and computed impedances (PEM), and/or domain scale. There are indeed various scales to be considered and accounted for within the above mentioned 4D history matching workflow, or any quantitative approach: laboratory cores and well logs, geological and seismic grids, fluid flow simulator models. Since the PEM is to be used for seismic modelling and history matching of reservoir models, it can be applied at any of these above-mentioned scales…”)

Regarding Claim 13: Menezes, Falcone, and Kang teach The method according to claim 1, further comprising: 
Menezes teaches using the rock-physics model to modify the geological model of the subsoil when an evolution over time of the at least one rock-physics parameter obtained via seismic inversion substantially differs from an evolution of the at least one petro-elastic parameter estimated using the rock-physics model. (Pg. 13 right ¶2 Menezes teaches the seismic is compared in history matching, i.e. evolution over time to determine deviation for the PEM  “Firstly, we have the effect that the Backus averaging introduces when upscaling the velocities in the vertical direction. This smoothing of the velocities to the seismic wavelength resolution results in them deviating from those obtained by averaging the petrophysical properties first. This deviation will therefore carry through during the history matching of the seismic impedances with those simulated by the flow simulator, if the log scale petro-elastic model is applied at the history matching scale. This effect therefore needs to be accounted for in an UPSCALED-PEM…”)

Regarding Claim 14: Menezes, Falcone, and Kang teach The method according to claim 1, 
Menezes teaches wherein the at least one rock-physics parameter is selected from among static parameters and dynamic parameters. (Pg. 1 right col ¶2 Menezes teaches fluid properties, i.e. dynamic properties and static rock properties “…One possible approach, consists of applying the matching loop at the elastic domain level] and at the reservoir scale, making use of a petro-elastic model to convert fluid properties and static rock properties into simulated elastic properties…”)

Regarding Claim 15: Menezes, Falcone, and Kang teach The method according to claim 14, wherein the at least one rock-physics parameter is chosen from among:
Menezes teaches a seismic wave propagation speed in cells of the calibration body, (Pg. 2 right col ¶2 Menezes teaches the seismic wave frequency, i.e. propagation speed “…Seismic wave frequencies of less than 100 Hz were used for Girassol and local anisotropy has been neglected…”)
Menezes teaches a static rock-physics parameter chosen from among: clay volume in cells of the calibration body, a porosity of the medium in cells of the calibration body, a water saturation of the medium in cells of the calibration body, a gas saturation of the medium in cells of the calibration body, an initial pressure in the medium in cells of the calibration body, a temperature in cells of the calibration body, a variation in temperature in cells of the calibration body, and (Pg. 2 left col ¶2 Menezes teaches Vclay, i.e. clay volume “…The PEM can be applied at various scales, but its correlations must be consistent with the procedure followed to scale the petrophysical properties – either upscaling porosity Vclay, etc…)
Menezes teaches a dynamic rock-physics parameter chosen from among: a change in pressure of the medium in cells of the calibration body, a variation in water saturation of the medium in cells of the calibration body, a variation in gas saturation of the medium in cells of the calibration body, a variation of the porosity of the medium in cells of the calibration body, a temperature in cells of the calibration body, a variation in temperature in cells of the calibration body. (Pg. 2 left col ¶5 Menezes teaches converting properties of pressure into porosity, i.e. change in pressure and variation of the porosity “…The PEM converts fluid properties (i.e. pressure, saturation, fluid density and fluid elastic modulus) and rock properties (i.e. porosity, clay content, lithology and rock frame modulus) into simulated elastic parameters (Pressure- & Shear velocities and density, or impedances). The PEM thus links the reservoir domain (flow simulation) to the elastic domain (wave propagation)…”)

Regarding Claim 16: Menezes teaches A non-transitory computer readable storage medium, having stored there on a computer program comprising program instructions, the computer program being loadable into a data-processing unit and adapted to cause the data-processing unit to carry out a method for estimating a calibrated rock-physics model of a subsoil comprising: (Pg. 14 left col ¶2 Menezes teaches to compute the model, i.e. a non-transitory computer readable storage medium thereon a computer program comprising computer instructions “…Compute the velocities and density for each grid cell in the geological model…”)
Menezes teaches obtaining a geological model of the subsoil, the geological model comprising a grid made of cells, (Examiner note, the term subsoil is used in context of ¶[0004] “The layer structure of the subsoil can be obtained by collecting samples and performing logging acquisition at wells or bore holes drilled in the subsoil. Away from the wells or bore holes, information on the layer structure can be obtained indirectly by analyzing seismic data. Seismic data can be obtained by recording seismic waves emitted from the surface and reflected at interfaces in the subsoil” where the subsoil is layers of a reservoir for wells or boreholes. The oxford dictionary definition of subsoil is “soil lying immediately under the surface soil” which is not possible as well logging of wells and boreholes is of the reservoir, not a layer at the surface.
Pg. 10 left col ¶4 Menezes teaches a geological model for creating a grid around a well “…The aim of this section of work was to simulate the effect of upscaling properties laterally from a fine scale geological model to that of a coarse fluid flow simulator model, i.e. taking a matrix of nxn fine scale cells and upscaling into one large cell. This thus provides a means of investigating purely the effect of heterogeneity/anisotropy, since no Backus effects are introduced (standard arithmetic averaging can be used for upscaling velocity in XY). The idea being to create petrophysical heterogeneity in a ‘virtual’ mini-grid around the well, then upscaling the properties to examine the effect on the petro-elastic model…”)
Menezes teaches each cell being associated with at least one rock-physics parameter, (Continuing Pg. 10 left col ¶4 Menezes teaches grid cells associated with properties of the core data and well log data “…This is important since the properties in the flow simulator grid cells (each 100m x 100m in X & Y) are upscaled from the core data and well log data and correlations, and again the suitability of a fine scale calibrated pem needs to be addressed…”)
Menezes teaches calibrating at least one adjustable constant parameter in a physical equation expressing a relationship between the at least one rock-physics parameter and at least one petro-elastic parameter in the calibration body, (Pg. 4 left col ¶1 and Fig. 2 [shown in Claim 1] Menezes teaches the PEM (petro-elastic model) has an adjustable constant parameter, α, determining the relationship between petrophysical properties from a log and  acoustic properties “…In this parameterisation loop (see Fig 2), the upscaled log data are a constant input; the upscaled elastic properties from logs (obtained by pem computations at log scale) are the ‘observations’; and the matching parameter (α) some correlation coefficient’s…”)
Menezes teaches so as to reduce a mismatch between a value of the at least one petro-elastic parameter estimated using the physical equation and a value of the at least one petro-elastic parameter determined from inverted seismic data, (Pg. 4 left col ¶3 Menezes teaches to minimize the mismatch between the computed velocities, i.e. estimated, and the overserved velocities, inverted seismic data “…This matching loop is achieved by comparing computed velocities (or impedances) from the PEM against those obtained through the Backus averaging method (call it the ‘observed’ velocities). The optimiser effectively searches for the ‘optimum’ parameters to minimise the mismatch between the observed data and those being computed by the PEM. This mismatch is estimated/monitored through an appropriate cost-function…”)
Menezes teaches the calibrated physical equation providing a calibrated rock-physics model of the subsoil in the calibration body when the computer program is run by the data-processing device. (Pg. 1 right col ¶2 Menezes teaches using the rock physics module for prediction and production “…Coupling such a rock physics module, or petro-elastic model (PEM) with fluid flow modelling, the simulated elastic parameters (impedances) can be predicted before and during production. This can then enable the changes in rock and fluid properties to be compared with the changes inferred from the seismic surveys, thus providing additional information for computer-aided history matching…”)

Menezes does not appear to explicitly disclose
the calibration body corresponding to a region of the subsoil having substantially homogenous rock-physics parameter values across said region; and 

However, Falcone teaches selecting at least one group of cells forming a calibration body in the grid, (Pg. 3 right col ¶4 Falcone teaches choosing grid cells which can be simplified to a single characterization “…Choose a model for the typical reservoir grid cell of the field. For instance, can the cells of the reservoir simulation grid be simplified as sand-predominant or shale-predominant …”)
Falcone teaches the calibration body corresponding to a region of the subsoil having substantially homogenous rock-physics parameter values across said region; and  (Pg. 3 right col ¶5 Falcone teaches having a reference measurement of a porous media made of a constant term, i.e. homogenous rock-physics parameters when calibrating the PEM “…The process of setting up the signature involves calibrating the PEM on some reference measurements such as acoustic logs and lab experiments on cores. The empirical correlations that characterize the mechanical properties of porous media are usually made of a constant term, which satisfy the reference measurements, and a perturbation term, which reflects the different behaviour at conditions other than the reference conditions and can be described by the Taylor’s development…”)
Menezes and Falcone are analogous art because they are from the same field of endeavor, developing petro elastic models for reservoirs.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calibrating at least one adjustable constant parameter in a physical equation expressing a relationship between the at least one rock-physics parameter and at least one petro-elastic parameter in the calibration body as disclosed by Menezes by the calibration body corresponding to a region of the subsoil having substantially homogenous rock-physics parameter values across said region as disclosed by Falcone.
One of ordinary skill in the art would have been motivated to make this modification in order to be able to calibrate the model to different reservoirs based on the mechanical properties as discussed by Falcone on pg. 3 right col ¶4 “…The advantage of this characterisation is the workflow of petroelastic modelling becomes more logical and can be easily tailored to different reservoirs…”

Menezes and Falcone does not appear to explicitly disclose
the calibration body does not comprise all the cells of the grid,

Kang teaches the calibration body does not comprise all the cells of the grid (Pg. 8 ¶1 Kang teaches local partitions, i.e. does not comprise all, of the simulation grid used for the model calibration “…When mapped onto the simulation grid, the second eigenvector depicts spatial features that indicate similar and dissimilar regions of the grid, where again the meaning of similarity is defined by the graph weight in Eq. 3. Because the eigenvector represents a continuous function, a simple clustering algorithm is used to discretize the vector into the partitions used for model calibration…”)
Menezes, Falcone, and Kang are analogous art because they are from the same field of endeavor, developing geologic models for reservoirs.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calibrating at least one adjustable constant parameter in a physical equation expressing a relationship between the at least one rock-physics parameter and at least one petro-elastic parameter in the calibration body as disclosed by Menezes and Falcone by the calibration body does not comprise all the cells of the grid as disclosed by Kang.
One of ordinary skill in the art would have been motivated to make this modification in order to be able improve the convergence efficiency  and to have a balance in the model resolution as discussed by Kang on pg. 20 ¶4 “…Model reduction for the local calibration is performed using the GCT parameterization, which characterizes the heterogeneity field in the spectral domain as a linear combination of the low frequency GCT basis vectors. The parameterization has several benefits including: Reduction of the number of estimable parameters for improved solution convergence efficiency and improved non-uniqueness, reduction of local minima trapping due to a coarser scale representation of fracture features, and achievement of balance between data and model resolution when applied in an iterative multiscale approach…”

Conclusion
Claims 1-16 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Theune, U.S. Patent Application Publication 2015/0100241 A1 teaches a method containing rock physics and determining the petro-elastic inversion.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146